Citation Nr: 1726019	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  14-12 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for low back strain for 
purposes of accrued benefits.

2. Entitlement to an increased rating in excess of 10 percent, for purposes of accrued benefits, for radiculopathy of the right lower extremity, affecting the sciatic nerve.

3. Entitlement to an increased rating in excess of 10 percent, for purposes of accrued benefits, for radiculopathy of the left lower extremity, affecting the sciatic nerve.

4. Entitlement to an increased rating in excess of 20 percent for osteoarthritis of the right knee for purposes of accrued benefits. .

5. Entitlement to an increased rating in excess of 10 percent for osteoarthritis of the left knee for purposes of accrued benefits. 

6. Entitlement to a total disability rating based on unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Bonnie L. Early Freeman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970. 

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran testified at a Travel board hearing in St. Petersburg, Florida before the undersigned Veterans Law Judge. A transcript is of record. 

The claims on appeal were remanded by the Board in July 2016 for further development.

In April 2017, during the pendency of this claim, the Veteran died. The appellant in this case is his surviving widow. In May 2017, within one year of the Veteran's death, the appellant requested to be substituted as the claimant for purposes of processing the claim to completion. As the appellant was the Veteran's spouse at the time of his death and has submitted a request to be substituted within one year from the Veteran's death; the Board finds the appellant to be eligible for substitution. See 38 U.S.C.A. § 5121A (a)(1). As such, the appellant has been properly substituted as the claimant for purposes of processing the Veteran's claims to completion.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. The Veteran's low back sprain had been manifested by flexion no more than 30 degrees with mild radiculopathy of the bilateral lower extremities, with no objective evidence of ankylosis, no incapacitating episodes, and no associated bowel or bladder problems.

2. The Veteran's radiculopathy of the right lower extremity most nearly approximates mild incomplete paralysis of the sciatic nerve.

3. The Veteran's radiculopathy of the left lower extremity most nearly approximates mild incomplete paralysis of the sciatic nerve.

4. The evidence demonstrates that the Veteran's right knee strain had been manifested by pain, tenderness, and range of motion from 20 degrees of extension (at worst, when considering complaints of pain) to 10 degrees of flexion (at worst, when considering complaints of pain).

5. The evidence demonstrates that the Veteran's left knee strain had been manifested by pain, tenderness, and range of motion from 20 degrees of extension (at worst, when considering complaints of pain) to 10 degrees of flexion (at worst, when considering complaints of pain).


CONCLUSIONS OF LAW

1. The criteria for a rating of 40 percent, but not greater, for purposes of accrued benefits, for a low back strain have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

2. The criteria for a rating in excess of 10 percent, for purposes of accrued benefits, for radiculopathy of the right lower extremity, affecting the sciatic nerve, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

3. The criteria for a rating in excess of 10 percent, for purposes of accrued benefits, for radiculopathy of the left lower extremity, affecting the sciatic nerve, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

4. The criteria for a rating of 30 percent, and no higher, for purposes of accrued benefits, for limitation in right knee leg flexion, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

5. The criteria for a rating of 30 percent, and no higher, for purposes of accrued benefits, for limitation in right knee leg extension, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

6. The criteria for a separate 10 percent rating, for purposes of accrued benefits, for symptomatic removal of semilunar cartilage of the right knee, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2016).

7. The criteria for a rating of 30 percent, and no higher, for purposes of accrued benefits, for limitation in left knee leg flexion, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

8. The criteria for a rating of 30 percent, and no higher, for purposes of accrued benefits, for limitation in left knee leg extension, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

9. The criteria for a separate 10 percent rating, for purposes of accrued benefits, for symptomatic removal of semilunar cartilage of the right knee, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).


Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2016), see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id.  § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups. A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5024 (2016).

Low back strain

The Veteran's service-connected low back disability has been rated as 20 percent disabling under Diagnostic Code 5237. 38 C.F.R. § 4.71a (2016).

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2016). Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A VA medical examination was obtained in September 2010. The examiner was unable to test the Veteran's back range of motion as the Veteran was unable to stand without his walker. The examination noted the Veteran with muscle spasms and guarding resulting in an abnormal gait. The examination report reflects the Veteran with no ankylosis and no neurological abnormalities related to his low back strain.

The Veteran was afforded another VA examination in March 2015. Again, range of motion testing was unable be to be completed. The examiner noted that the Veteran was unable to stand up straight and stood flexed forward at 30 degrees at all times; however, the examination report reflects the Veteran with no ankylosis. The examination report further noted the Veteran with guarding severe enough to result in an abnormal gait. Additionally, the examination report reflects the Veteran as negative for IVDS and episodes of bed rest.

Based on the above, the Board finds that an increased rating of 40 percent, and no higher, for low back strain is warranted. As noted above, range of motion testing was unable to be performed on the Veteran during the pendency of this claim.  However, within the March 2015 examination report, the examiner noted that the Veteran remained in a forward flexed position at 30 degrees. As such, the Board finds that the preponderance of the evidence reflects that the Veteran had forward flexion of the thoracolumbar spine at 30 degrees or less. 

A disability rating in excess of 40 percent is not warranted here as the competent credible evidence does not indicate that the Veteran had unfavorable ankylosis in the entire spine, entire thoracolumbar spine, or entire cervical spine. Furthermore the claims folder does not indicate that the Veteran experienced an incapacitating episode for a total duration of at least four weeks during the last 12 months. For VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2016).

Bilateral lower extremity

In a February 2017 Supplemental Statement of the Case (SSOC) the RO provided the Veteran with separate compensable disability ratings of 10 percent each for the right lower extremity radiculopathy and left lower extremity radiculopathy related to his low back disability. 

Under Diagnostic Code 8620, the Veteran was in receipt of 10 percent disability for the radiculopathy of the sciatic nerve for both left and right lower extremity separately.

Under Diagnostic Code 8620, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor. See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for words such as "mild," "moderate," "moderately severe," and "severe." Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.
The September 2010 VA medical examination reflected hypoactive reflexes in the bilateral lower extremity of the Veteran. 

The March 2015 VA medical examination report reflected the Veteran with mild radiculopathy bilaterally. Again, the examination noted the Veteran with hypoactive reflexes in the bilateral lower extremity.

At the time of the Veteran's death he was in receipt of 10 percent disability for the radiculopathy affecting the sciatic nerve for both left and right lower extremity separately. The objective clinical evidence reflects that at the most, the Veteran's radiculopathy affecting the sciatic nerve was manifested by mild incomplete paralysis of the sciatic nerve. As such a disability rating in excess of 10 percent for either lower extremity is not warranted.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Osteoarthritis of the right knee

The Veteran's service-connected osteoarthritis of the right knee had been rated as 20 percent disabling under Diagnostic Code 5237. 38 C.F.R. § 4.71a (2016). 

DC 5260 provides a noncompensable rating when flexion is limited to 60 degrees or more. A 10 percent rating is warranted for leg flexion limited to 45 degrees. A 20 percent evaluation is for leg flexion limited to 30 degrees. A 30 percent evaluation is for leg flexion limited to 15 degrees. 

DC 5261 provides a noncompensable rating when extension is limited to 5 degrees or less. A 10 percent rating is warranted for leg extension limited to 10 degrees. A 20 percent evaluation is for leg extension limited to 15 degrees. A 30 percent evaluation is for leg extension limited to 20 degrees. A 40 percent evaluation is for leg extension limited to 30 degrees. A 50 percent evaluation is for leg extension limited to 45 degrees. 

In VAOPGCPREC 9 - 2004 (Sept. 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25. 

Instability of the Knee

Instability of the knee and limitation of motion of the knee are two separate disabilities. As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257), without violating the prohibition on pyramiding. See VAOPGCPREC 23-97. DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply. See Johnson v. Brown, 9 Vet. App. 7 (1996). 

Under DC 5257, for recurrent subluxation or lateral instability of the knee, a 10 percent evaluation is warranted for slight knee impairment. A 20 percent evaluation is warranted for moderate knee impairment. A 30 percent evaluation is warranted for severe knee impairment. 

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.




Analysis

In June 2010, the Veteran requested an increased rating for his right knee disability. In rating the Veteran's right knee disability, the Board has considered the Veteran's subjective complaints and the objective findings on examinations.

A September 2010 VA medical examination reflects the Veteran's right knee had -15 to 80 degrees of leg flexion. Objective evidence of pain was noted; however the annotation does not indicate at what degree of flexion the pain begins. The report further revealed right leg extension at -15. Again objective evidence of pain was noted; however the annotation does not indicate at what degree the pain begins. The examination report further noted no instability, no incoordination, no joint ankylosis, and no locking episodes.

An October 2013 VA medical examination reflects the Veteran's right knee leg flexion ended at 55 degrees with objective evidence of pain beginning at 10 degrees. The report further revealed right leg extension limited to 10 degrees with objective evidence of pain beginning at 10 degrees. The examination report further noted no subluxation.

A March 2015 VA medical examination reflects the Veteran's right knee leg flexion ended at 80 degrees. Objective evidence of pain was noted; however the annotation does not indicate at what degree of flexion the pain begins. The report further revealed right leg extension limited to 20 degrees with objective evidence of pain. However, the annotation does not indicate at what degree the pain begins. The examination report further noted pain with weight-bearing, localized tenderness, and no joint ankylosis.

A December 2015 VA medical examination reflects the Veteran's right knee leg flexion ended at 35 degrees. On repetitive testing the Veteran's right knee flexion ended at 20 degrees. The report further revealed right leg extension limited to 35 degrees. On repetitive testing the Veteran's right knee extension was limited to 20 degrees. The examination report further noted pain with weight-bearing, localized tenderness, and no joint ankylosis.

Here, a rating under DC 5256 is not for application because the evidence of record is against a finding of ankylosis. Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86). The clinical evidence reflects that the Veteran's right knee was negative for ankylosis of the joint; thus, a rating under DC 5256 is not warranted. (See September 2010, March 2015, and December 2015 VA medical examinations).

The Veteran would be entitled to a rating under DC 5257 if the evidence reflected that he had severe, moderate, or slight recurrent subluxation or lateral instability. Joint instability can be objectively diagnosed upon clinical examination. Based on the objective clinical evidence, the Board finds the Veteran's right knee to be negative for instability. Thus, a separate compensable rating of 10 percent under DC 5257 is not warranted.

A rating under DC 5258 is not warranted because the evidence does not reflect dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. The clinical evidence does not reflect a dislocated semilunar cartilage in the right knee.

A rating under DC 5259 is warranted if the evidence reflects symptoms in regard to the removal of semilunar cartilage. Here, the Veteran underwent a bilateral meniscectomy during service. Upon examination, the Veteran was found to have symptoms related to the bilateral meniscectomy; notably a meniscal tear and frequent episodes of join pain. As such, the Board finds that a separate compensable rating of 10 percent (the maximum under the diagnostic code) is warranted. 

Under DC 5260 a disability rating of 30 percent (the maximum under the diagnostic code) is warranted. Notably, the October 2013 VA medical examination reflects the Veteran with pain in right knee flexion beginning at 10 degrees. Additionally, the December 2015 VA examination reflects the Veteran's right knee flexion ending at 20 degrees on repetitive testing. In regard to the Veteran's right leg flexion limitation, the Board finds the October 2013 and December 2015 to be more probative than the September 2010 and March 2015 VA medical examinations. Specifically, the October 2013 examination provided the beginning point of the Veteran's joint pain on flexion; while the December 2015 provided range of motion findings on repetitive testing. 

Under DC 5261 a disability rating of 30 percent, and no higher, is warranted. Here, the Veteran's right knee leg extension was found to be limited to at least 20 degrees. (See March 2015 and December 2015 VA medical examination).

A rating under DC 5262 is not warranted because the evidence does not reflect that the Veteran has malunion or nonunion of the tibia and fibula.

A rating under DC 5263 is not warranted because the evidence does not show that he has acquired genu recurvatum.

Osteoarthritis of the left knee

A September 2010 VA medical examination reflects the Veteran's left knee had -10 to 80 degrees of leg flexion. Objective evidence of pain was noted; however the annotation does not indicate at what degree of flexion the pain begins. The report further revealed left leg extension at -10. Again objective evidence of pain was noted; however the annotation does not indicate at what degree the pain begins. The examination report further noted no instability, no incoordination, no joint ankylosis, and no locking episodes.

An October 2013 VA medical examination reflects the Veteran's left knee leg flexion ended at 55 degrees with objective evidence of pain beginning at 10 degrees. The report further revealed left leg extension limited to 10 degrees with objective evidence of pain beginning at 10 degrees. The examination report further noted no subluxation.

A March 2015 VA medical examination reflects the Veteran's left knee leg flexion ended at 80 degrees. Objective evidence of pain was noted; however the annotation does not indicate at what degree of flexion the pain begins. The report further revealed left leg extension limited to 20 degrees with objective evidence of pain. However, the annotation does not indicate at what degree the pain begins. The examination report further noted pain with weight-bearing, localized tenderness, and no joint ankylosis.

A December 2015 VA medical examination reflects the Veteran's left knee leg flexion ended at 45 degrees. On repetitive testing the Veteran's left knee flexion ended at 35 degrees. The report further revealed left leg extension limited to 45 degrees. On repetitive testing the Veteran's left knee extension was limited to 35 degrees. The examination report further noted pain with weight-bearing, localized tenderness, and no joint ankylosis.

Here, a rating under DC 5256 is not for application because the evidence of record is against a finding of ankylosis. Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86). The clinical evidence reflects that the Veteran's left knee was negative for ankylosis of the joint; thus, a rating under DC 5256 is not warranted. (See September 2010, March 2015, and December 2015 VA medical examinations).

The Veteran would be entitled to a rating under DC 5257 if the evidence reflected that he had severe, moderate, or slight recurrent subluxation or lateral instability. Joint instability can be objectively diagnosed upon clinical examination. Based on the objective clinical evidence, the Board finds the Veteran's left knee to be negative for instability. Thus, a separate compensable rating of 10 percent under DC 5257 is not warranted.

A rating under DC 5258 is not warranted because the evidence does not reflect dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. The clinical evidence does not reflect a dislocated semilunar cartilage in the left knee.

A rating under DC 5259 is warranted if the evidence reflects symptoms in regard to the removal of semilunar cartilage. Here, the Veteran underwent a bilateral meniscectomy during service. Upon examination, the Veteran was found to have symptoms related to the bilateral meniscectomy; notably a meniscal tear and frequent episodes of join pain. As such, the Board finds that a separate compensable rating of 10 percent (the maximum under the diagnostic code) is warranted. 

Under DC 5260 a disability rating of 30 percent (the maximum under the diagnostic code) is warranted. Notably, the October 2013 VA medical examination reflects the Veteran with pain in left knee flexion beginning at 10 degrees. Additionally, the December 2015 VA examination reflects the Veteran's left knee flexion ending at 35 degrees on repetitive testing. Based on the clinical findings, the Board finds the Veteran's left knee most closely approximates flexion limited to 15 degree when considering the pain associated with the movement. As such, an evaluation of 30 percent based on limitation in left knee flexion is warranted. 

Under DC 5261 a disability rating of 30 percent, and no higher, is warranted. Here, the Veteran's right knee leg extension was found to be limited to at least 20 degrees. (See March 2015 VA medical examination).

A rating under DC 5262 is not warranted because the evidence does not reflect that the Veteran has malunion or nonunion of the tibia and fibula.

A rating under DC 5263 is not warranted because the evidence does not show that he has acquired genu recurvatum.

The Board notes the Veteran had scarring associated with his bilateral knee condition. However, upon examination the scars were found to be neither painful nor unstable. Additionally, the scarring was found to be equal to, or greater than, 39 square centimeters. As such, a compensable rating for scarring associate with the Veteran's bilateral knee condition is not warranted here. 

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's back, bilateral knees, and bilateral lower extremity are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disabilities have met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.


ORDER

Entitlement to an increased rating of 40 percent, and no higher, for low back strain, is granted for purposes of accrued benefits, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased rating in excess of 10 percent for radiculopathy of the right lower extremity (affecting the sciatic nerve) is denied.

 Entitlement to an increased rating in excess of 10 percent for radiculopathy of the left lower extremity (affecting the sciatic nerve) is denied.

Entitlement to an increased rating of 30 percent, and no higher, for osteoarthritis of the right knee leg flexion, is granted for purposes of accrued benefits, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased rating of 30 percent, and no higher, for osteoarthritis of the right knee leg extension, is granted for purposes of accrued benefits, subject to the laws and regulations controlling the award of monetary benefits.

A separate rating of 10 percent for symptomatic removal of semilunar cartilage of the right knee, is granted for purposes of accrued benefits, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased rating of 30 percent, and no higher, for osteoarthritis of the left knee leg flexion, is granted for purposes of accrued benefits, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased rating of 30 percent, and no higher, for osteoarthritis of the left knee leg extension, is granted for purposes of accrued benefits, subject to the laws and regulations controlling the award of monetary benefits.

A separate rating of 10 percent for symptomatic removal of semilunar cartilage of the left knee, is granted for purposes of accrued benefits, subject to the laws and regulations controlling the award of monetary benefits.




REMAND

The Board finds that a remand is necessary in regard to the claim for entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU), for purposes of accrued benefits. The appellant's representative contends that the Veteran was unemployable from June 2009 due to his service-connected disabilities. (See June 2017 Notice of Disagreement). The medical evidence and lay statements reflect that the Veteran's service-connected disabilities collectively impacted his daily activities. However, the clinical evidence does not clearly indicate the impact the service-connected disabilities had on his ability to obtain and maintain substantial employment. 

As the issue is being remanded, the appellant should be provided with notice pertaining to the TDIU claim in which the appellant is also invited again to provide such records for inclusion into the claims file. See Wood v. Derwinski, 1 Vet. App. 190   (1991) (the duty to assist is not a one-way street).

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with a notice compliant with the VCAA relating to his TDIU claim and request that she provide a completed VA form 21-4102 from the Veteran's former employer.

2. After the above development has been completed, 
 Obtain a VA retrospective examination/opinion by the appropriate examiner to determine the impact the Veteran's service connected disabilities had on his ability to obtain and maintain substantially gainful employment. The claims file must be made available for review. All pertinent symptomatology and findings must be reported in detail.

The examiner must elicit from the record, for clinical purposes, a full work and educational history. The examiner should comment on the Veteran's level of occupational impairment caused by his service-connected disabilities. 

Based on the examination, and review of the claims file, the examiner must indicate the impact of the Veteran's service connected disabilities had on his ability to obtain or maintain substantially gainful employment, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. As part of the rationale, the examiner is asked to address the Veteran's symptoms of decreased mobility and pain.

3. Thereafter, the RO should readjudicate the issue on appeal. If the benefit sought on appeal remains denied in any respect, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


